DETAILED ACTION

1.  Claims 1-4 and 6-20 are presented for examination.

2.  In view of the applicant’s 16 December 2020 response, and the applicant’s 16 December 2020 amendments to the claims, all rejections of record are hereby vacated.

3.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim (for example, see claim 2 (line 2 “the multiple wireless device”)) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

4.  All of the applicant’s 16 December 2020 arguments have been fully considered by the Office but are deemed mooted in view of paragraph 2 above in that all rejections of record are hereby vacated.

5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

6.   Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gil Bulacio et al. (United States Patent Application Publication Number:  US  2019/0392328 A1 (Filed: 25 June  2018)) in view of Yelisettie et al. (United States Patent Application Publication Number:  US 2018/0246944 A1 (published 30 August 2018)).

7.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text 

8.  Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Bulacio taught a computer implemented method (e.g., see Abstract) comprising:
a) receiving data from multiple devices at an edge server (e.g., see Abstract (“Iot” and “sensors” in the multiple plural), figure 2 (201), paragraph [0030], and paragraph [0039]) via local wireless connections to the multiple devices (e.g., see Abstract (“Iot” and “sensors” in the multiple plural), figure 1 (102), figure 2 (201), paragraph [0019], paragraph [0020 “sensor devices” and “wireless”], paragraph [0023 “wireless” {Bluetooth.TM. is very local as is WiFi}], and paragraph [0039]);
b) transforming the data received from the multiple devices (e.g., see paragraph [0016 “converts”],  paragraph [0027 “transformed”], and paragraph [0039]);
c) storing the transformed data in an edge server database (e.g., see Abstract, figure 1 (106 and 107), figure 3 (106 and 107), figure 4 (354), paragraph [0025] to paragraph [0026], paragraph [0030],  paragraph [0047],  paragraph [0073], and paragraph [0099]);
d)  performing analytics on the transformed data in the database (e.g., see figure 1 (106 and 107),  figure 2 (202), Abstract, paragraph [0025], and paragraph [0038] to paragraph [0039]); and
e)  selectively uploading data  from the edge server database to a remote server via a network that includes routers (e.g., see figure 1 (106 and 107, for edge server; 110, 304, 112, and 114 for remote server)), figure 2 (203), paragraph [0022 “routers”], paragraph [0025 “routers”],  paragraph [0031 “routers”], paragraph [0041], paragraph [0049 “routers”], and paragraph [0073 “routers”]).

9.    Bulacio did not specifically teach his databases was a relational database having a database engine (note: Bulacio’s figure 4 (106 had and Edge Engine per 354)); however, he did teach, per  above, the use of a database(s) which would obviously encompass all known database(s), at the time of the applicant’s invention, including a relational database having a database engine as taught by Yelisettie’s figure 1 (114, 116, 118, 130, 132, 134, and 136), Yelisettie’s paragraph [0015], Yelisettie’s paragraph [0019], and Yelisettie’s paragraph [0022] to paragraph [0023] for executing a machine learning model (e.g., see Yelisettie’s paragraph [0016] and paragraph [0020]) {note: Bulacio’s paragraph [0003], and paragraph [0015] to paragraph [0016])}) on the stored transformed data via the edge server (as indicated above with respect per Bulacio) to perform scoring (e.g., see Yelisettie’s Abstract “parsing” and Yelisettie’s paragraph [0016] to paragraph [0022] in light of the applications Specification (page 9 (paragraph [0031]) to page 10 (paragraph [0035]))).

10.  It would have been obvious to one skilled in the data processing art, prior to this application’s effective filing date, to have combined the teachings of Bulacio and Yelisettie because they both were directed toward the problem of data analytic from inputted Internet of Things data (see above for Bulacio, Yelisettie’s paragraph [0013] to paragraph [0016], and Yelisettie’s paragraph [0020] to Yelisettie’s paragraph [0240]). Also those skilled in the art would have recognized that the teaching of Yelisettie could have enhanced data analytic from inputted Internet of Things data in (at) Bulacio’s edge server system.

12.  Per claim 6, claim 7, claim 8, claim 9, claim 10, claim 11, claim 12, claim 13, and claim 14, Bulacio also taught executing a function on the stored data in the edge server database (e.g. see paragraph [0030] to paragraph [0031]) such as executing a machine learning model to perform scoring (e.g., see Yelisettie above), wherein the machine learning model is provided from the remote server (e.g. see Bulacio paragraph [0003], paragraph [0025 “from the analytics system 112”], and paragraph [0056 “deployed”]); and, determining an action based on an output of the machine learning model; generating a control signal based on the determined action; and transmitting the control signal to one or more of the devices for causing the action to be performed (e.g., see paragraph [0003], paragraph [0029 “handle action”], paragraph [0030], and paragraph [0038] to paragraph [0059 {i.e., a control to put out the forest fire or alarm action}{see also paragraph 0056 “actions”}]).  See paragraph [0056], of Bulacio, for the applicant’s claim 8 aggregation, or Yelisettie’s relational database functions (e.g., see above with respect to Yelisettie), and Bulacio’s figure 2 for outputting and storing in the edge server database.  See paragraph [0027] to paragraph [0028], of Bulacio, for updates.  See paragraph [0100], of Bulacio, for private networks, and Bulacio’s figure 3 (Internet 108 and/or Cloud 118) for public networks (e.g., see Bulacio’s paragraph [0094]).  See Abstract, of Bulacio, for Internet of Things (IoT).  See paragraph [0080] to paragraph [0084], of Bulacio, for on-demand requests from applications. See paragraph [0030], of Bulacio, and above, for uploading data periodically.
13. Per claims 15-20, these encompassing claims do not teach or define above the correspondingly rejected claims given above, and are thus are rejected for the same supporting rationales as given above. 
14.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

16.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.



18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT B HARRELL/
     Primary Examiner
        Art Unit 2442